United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Zeki Akbayir			:
Application No. 16/595,439			:		Decision on Petition
Filing Date: October 7, 2019			:				
Attorney Docket No. 17-1368-US-DIV	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed October 7, 2021, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

On February 4, 2021, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on May 5, 2021.  The Office issued a Notice of Abandonment on October 7, 2021.  

The petition was filed on October 7, 202.  The petition indicates a response to the Office action, a petition for an extension of time, and a payment for an extension of time were incorrectly electronically filed in Application No. 15/561,582, on August 4, 2021.  The petition requests the Office transfer the response, the petition for an extension of time, and the payment for an extension of time to this application.

A transfer of papers and/or fees electronically filed in a wrong application (Application 
No. 15/561,582) might be warranted if all of the identifying information on the paper corresponds to the correct application (Application No. 16/595,439).

The header of the response and the header of the petition for an extension of time list the application number for Application No. 15/561,582.

The header of the response and the header of the petition for an extension of time list a filing date of September 26, 2017, which is the filing date for Application No. 15/561,582.  The filing date for this application is October 7, 2019.

The header of the response and the header of the petition for an extension of time list a docket number of 17-1368-WO-US, which is the docket number for Application No. 15/561,582.  The docket number for this application is 17-1368-US-DIV. 



Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (unless previously filed), the required petition fee ($1,100 for a small entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A petition form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.